

113 HR 3868 IH: Palestinian Peace Promotion and Anti-Incitement Act
U.S. House of Representatives
2014-01-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS2d SessionH. R. 3868IN THE HOUSE OF REPRESENTATIVESJanuary 14, 2014Mr. Royce introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo amend the Foreign Assistance Act of 1961 to limit assistance to the Palestinian Authority, and for other purposes.1.Short titleThis Act may be cited as the Palestinian Peace Promotion and Anti-Incitement Act.2.Sense of CongressIt is the sense of Congress that—(1)the Palestinian Authority has not fully lived up to its prior agreements with Israel to end incitement; and(2)the Palestinian Authority should do more to prepare the Palestinian people for peace with Israel.3.Limitation on assistance to the Palestinian Authority(a)In generalChapter 1 of part III of the Foreign Assistance Act of 1961 (22 U.S.C. 2351 et seq.) is amended by adding at the end the following:620N.Limitation on assistance to the Palestinian Authority(a)LimitationFunds made available under chapter 4 of part II of this Act may be obligated or expended to provide assistance to the Palestinian Authority only during a period for which a certification described in subsection (b) or a recertification described in subsection (c) is in effect.(b)CertificationA certification described in this subsection is a certification transmitted by the President to the appropriate congressional committees that contains a determination of the President that the Palestinian Authority—(1)no longer engages in a pattern of incitement against the United States or Israel; and(2)is engaged in peace preparation activities aimed at promoting peace with the Jewish State of Israel.(c)RecertificationsNot later than 90 days after the date on which the President transmits to the appropriate congressional committees an initial certification under subsection (b), and every six months thereafter—(1)the President shall transmit to the appropriate congressional committees a recertification that the requirements contained in subsection (b) are continuing to be met; or(2)if the President is unable to make such a recertification, the President shall transmit to the appropriate congressional committees a report that contains the reasons therefor.(d)Report(1)In generalWhenever the President transmits a certification under subsection (b) or a recertification under subsection (c), the President shall submit to the appropriate congressional committees a report that details the justification for the certification or recertification, as the case may be, the purposes for which the funds will be spent, and the accounting procedures in place to ensure that the funds are properly disbursed.(2)Additional mattersSuch report shall also detail the steps the Palestinian Authority has taken to arrest terrorists, confiscate weapons, and dismantle the terrorist infrastructure.(e)DefinitionsIn this section:(1)Appropriate congressional committeesThe term appropriate congressional committees means the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate.(2)IncitementThe term incitement means—(A)statements, media, communication, or other activities against any religion, ethnicity, or nationality,(B)advocacy, endorsement, or glorification of violence, martyrdom, or terrorism, or(C)endorsement, glorification, honor, or other memorialization of any person or group that has advocated, sponsored, or committed acts of terrorism, including the naming after or dedication to such person or group of any school, community center, camp, stadium, public square, street, land, landmark, waterway, or other facility,that is sponsored, supported, or directed by officials or employees of the Palestinian Authority or Palestinian Authority-controlled, sponsored, or supported electronic, broadcast, and print media, schools, mosques, or institutions.(3)Palestinian authorityThe term Palestinian Authority means the interim Palestinian administrative organization that governs part of the West Bank and all of the Gaza Strip (or any successor Palestinian governing entity), including the Palestinian Legislative Council.(4)Peace preparation activitiesThe term peace preparation activities means Arabic-language communications and educational activities sponsored by the Palestinian Authority that are communicated or administered via electronic, broadcast and print media, schools, mosques, and statements by government officials that may include the following:(A)Public acknowledgments of the State of Israel’s right to exist as a Jewish state.(B)Firm public commitments to and endorsements of peaceful co-existence with the Jewish State of Israel.(C)Production, distribution, and public display via all media platforms, schools, mosques, educational materials and elsewhere of maps that show the State of Israel existing as Israel side-by-side with Palestine and halting all production, distribution, or public display of maps that do not include a state of Israel..(b)Effective dateThe amendment made by subsection (a) takes effect on the date of the enactment of this Act and applies with respect to funds made available under the Foreign Assistance Act of 1961 for fiscal year 2014 and subsequent fiscal years.